Order entered April 27, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00170-CV

                                  ERIC DRAKE, Appellant

                                              V.

     CONSUMERS COUNTY MUTUAL INSURANCE, TRAVELERS INDEMNITY
                       COMPANY, Appellees

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 12-03940

                                          ORDER
       The Court has reviewed the clerk’s record in the above case. The clerk’s record does not

include appellant’s September 13, 2012 response to appellees’ motion for summary judgment.

Accordingly, the Court ORDERS Felicia Pitre, Dallas County District Clerk, to file within five

(5) days of the date of this order a supplemental clerk’s record including appellant’s September

13, 2012 response to appellees’ motion for summary judgment.


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE